Case 8:19-cv-00299-DOC-DFM Document 88 Filed 11/20/19 Page 1 of 4 Page ID #:829




   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
      A Limited Liability Partnership
   2  Including Professional Corporations
     ERINN M. CONTRERAS, Cal. Bar No. 244563
   3 ROBERT J. GUITE, Cal. BarthNo. 244590
     Four Embarcadero Center, 17 Floor
   4 San Francisco, California 94111-4109
     Telephone: 415.434.9100
   5 Facsimile: 415.434.3947
     Email:      econtreras@sheppardmullin.com
   6             rguite@sheppardmullin.com
   7 Attorneys for Defendant
     AARON KUSHNER
   8
   9                           UNITED STATES DISTRICT COURT
  10              CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
  11
  12 PENSION BENEFIT GUARANTY                          Civil Action No.: 8:19-cv-0299
     CORPORATION, as statutory trustee of
  13 The Retirement Plan of Freedom                    AFFIDAVIT OF ROCHELLE
     Communications, Inc.,                             KUSHNER IN SUPPORT OF
  14                                                   SETTLING DEFENDANTS’
                 Plaintiff,                            JOINT MOTION FOR
  15                                                   DETERMINATION OF GOOD
           v.                                          FAITH SETTLEMENT [DN 59]
  16
     ERIC SPITZ                                        Action Filed: February 14, 2019
  17 225 19th Street
     Newport Beach, CA 92663                           Trial Date: None Set
  18
     AARON KUSHNER
  19 396 Washington Street, #307
     Wellesley, MA 02481
  20
     RICHARD J. COVELLI
  21 16701 Jetton Road
     Cornelius, NC 28031
  22
     TRACI M. CHRISTIAN
  23 5008 W. 129th Street
     Leawood, KS 66209
  24
     JTR, LLC
  25 814 Tyvola Road, Suite 107
     Charlotte, NC 28217
  26
     C&C MARKETING LLC
  27 814 Tyvola Road, Suite 107
     Charlotte, NC 28217
  28
                                                -1-                        Case No. 8:19-cv-0299
       SMRH:4818-8962-8589.1   AFFIDAVIT OF ROCHELLE KUSHNER ISO SETTLING DEFENDANTS’ JOINT
                                 MOTION FOR DETERMINATION OF GOOD FAITH SETTLEMENT [DN 59]
Case 8:19-cv-00299-DOC-DFM Document 88 Filed 11/20/19 Page 2 of 4 Page ID #:830




   1 C2 ADVISORS, LLC
     814 Tyvola Road, Suite 107
   2 Charlotte, NC 28217
   3 ETAROS ACTUARIAL     SERVICES, LLC
     5008 W. 129th Street
   4 Leawood, KS 66209
   5                     Defendants.
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                   -2-                        Case No. 8:19-cv-0299
       SMRH:4818-8962-8589.1      AFFIDAVIT OF ROCHELLE KUSHNER ISO SETTLING DEFENDANTS’ JOINT
                                    MOTION FOR DETERMINATION OF GOOD FAITH SETTLEMENT [DN 59]
Case 8:19-cv-00299-DOC-DFM Document 88 Filed 11/20/19 Page 3 of 4 Page ID #:831



   1                              AFFIDAVIT OF ROCHELLE KUSHNER
  2                       I, Rochelle Kushner, declare as follows:
  3                        1.    I have been married to Aaron Kushner for more than 15 years. I
  4 have personal knowledge of the facts set forth herein. If called as a witness, I could
   5 and would competently testify to the matters stated herein. I provide this Affidavit
  6 in support of the Motion for Determination of Good Faith Settlement [Docket No.
  7 59] filed jointly by my husband, Aaron Kushner, and Eric Spitz, and their Reply
   8 thereto [Docket No. 64].
  9                        2.    In May 2017 I purchased a home in California as my sole and
 10 separate property. My husband, Aaron Kushner, did not contribute any of his
  11 separate property, nor did we contribute any of our community property, to purchase
  12 the home.
 13                        3.    I never posted or pledged my separate property as collateral to
 14 any loans or obligations of Freedom Communications, Inc. or any of its subsidiaries.
 15                       4.     I never personally guaranteed any loans or obligations of
 16 Freedom Communications, Inc. or any of its subsidiaries.
 17                       I declare under penalty of perjury under the laws of the United States
 18 that the foregoing is true and correct.
 19                       Executed on November jo , 2019 in _ ____.Su,~--'---'-'~:.....:::;.=.._'t()
                                                                                               _ __

 20 California.
 21
 22
 23                                                      ROCHELLE KUSHNER

 24

 25
 26
 27
 28
                                                       -3-                         Case No. 8:19-cv-0299
       SMRH:48 l 8-8962-8589.1        AFFIDAVIT OF ROCHELLE KUSHNER TSO SETTLING DEFENDANTS' JOINT
                                        MOTION FOR DETERMINATION OF cmon FA lTl-T ~FTTr P l\,1~1\.TT rm,.T ,al
Case 8:19-cv-00299-DOC-DFM Document 88 Filed 11/20/19 Page 4 of 4 Page ID #:832




            r:---:- ----------            - - - - - - - ----- - -
            A notary public: or other officer completing this             I
            '. certificate verifies only the identity of the individual
            ;who signed the document to which this certificate            1
            iis attached, and not the truthfulness , accuracy, or         !
            :yalid ity ?f that dcJcument.                                 1


            State of Calisnia
            County of     A ~ ,e,,,;

            SubscrilA( and sv,orn to (or affirmed) before me on this          J-o
            day of    ,:;V~~ , 20.J.:1 by _ L                      Al~
                                                                    h          ,
            -    N~q_ +rrwy ~ l z '-
                "'-',                                          _                    ,
            proved to me on the basis of satisfactory evidence to be the
            person(s) who apreared before me.
